 In the Matter of KROGER GROCERY&BAKING COMPANYandBAKERY &CONFECTIONERY WORKERS INTERNATIONAL UNION OF AMERICA, FAC-TORY LOCAL No. 326(A. F. L.)CasesNos. C-1584,R-1840.-September 16, 1940Jurisdiction:baking industry.Unfair Labor Practices.Discrimination:charges of refusal to reinstate striking employees,dismissed;respondent privileged to replace employees on strike not caused or prolongedby any unfair labor practices and to refuse to oust such employees in favorof the strikers.CollectiveBargaining:charges of refusal to bargain collectively,dismissed,where impasse reached over the closed-shop issueDefinitionsStrikers no longer employees where strike which was not caused norprolonged by any unfair labor practices of the respondent has terminated.Practice and Procedure:complaint dismissed;petition for investigation andcertification of representatives dismissed in the absence of a question con-cerning representation.Mr. Charles F. MeErlean,for the Board.Stanley & Smoyer,byMr. Welles K. StanleyandMr. Harry if.Smoyer,of Cleveland, Ohio, for the respondent.Mr. Patrick J. Taft,ofWashington, D. C., for the Bakery Local.Mr. Stanley D. Metzger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed 1 by Bakery & Con-fectioneryWorkers International Union of America, Factory LocalNo. 326 (A. F. L.), herein called the Bakery Local, the National-Labor Relations Board, herein called the Board, by the RegionalDirector for the Seventh Region (Detroit, Michigan), issued its com-plaint, dated June 13, 1939, and its amended complaint, dated June1 Charges and amended charges were filed on August 18, 1938, April 13, 1939, and June13, 1939.27 N. L.R. B., No. 55.250 KROGER GROCERY & BAKING COMPANY25120, 1939,' against Kroger Grocery & Baking Company, Cincinnati,Ohio, herein called the respondent.The complaint as amended al-leged that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce at its Detroit, Michigan, bakery,within the meaning of Section 8 (1), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereinthe Act.On April 25, 1939, the Bakery Local filed with the Regional Di-rector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentat its bakery in Detroit, Michigan, and requesting an investigationand certification of representatives, pursuant to Section 9 (c) of theAct.On June 2, 1939, the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules, and Regulations-Series 1, as amended, ordered aninvestigation and directed the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On the sameday, the Board, acting pursuant to Article III, Section 10 (c) (2),and Article II, Section 37,(b) of said Rules and Regulations, orderedthat the proceeding involving unfair labor practices and the proceed-ing involving investigation and certification of representatives be con-solidated for. the purposes of hearing and for all other purposes.The complaint, amended complaint, and the petition for investi-gation and certification of representatives, with notices of hearingthereon, were duly served upon the respondent and the Bakery Local.On June 28, 1939, the respondent filed a motion requesting that a,bill of particulars regarding various allegations in the complaint,as amended, be furnished to it by the Board. On July 3, 1939, RobertN.Denham, the Trial Examiner duly designated by the Board,granted the motion, and, on July 5, 1939, the Board supplied the billof particulars.The Bakery Local excepts to the ruling of the TrialExaminer granting the motion for a bill of particulars.The Boardhereby affirms his ruling.With respect to the unfair labor practices the complaint, asamended, alleged in substance (1) that the respondent on or aboutNovember 4, 1937, and at various times thereafter until June' 13,1938, refused to bargain collectively with-the Bakery Local as theexclusive representative of its Detroit, Michigan, bakery employeesin an appropriate unit, although the Union represented a majorityof such employees; (2) that the respondent's refusal to bargaincaused a strike 6f its Detroit, Michigan, bakery employees beginningon or about June 14, 1938; (3) that the respondent refused to bargaincollectively with the Bakery Local on or about July 6, 1938, and atvarious times thereafter until September 6, 1938, thereby prolonging 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe strike; (4) that the respondent on or about June 16, 1938, and atvarious times thereafter, refused to reinstate upon application 61named employees who had participated in the strike, and has con-tinued to refuse them reinstatement because they,joined and assistedthe Bakery Local and engaged in concerted activities for the purposeof collective bargaining and other mutual aid or protection; and (5)that the respondent, by disparaging the Bakery Local in variousways, interfered with, restrained, and coerced its employees, in theexercise of the rights guaranteed in Section 7 of the Act.On July 11, 1939, the respondent filed its answer to the complaintas amended, in which it admitted certain allegations therein as tothe nature of the respondent's business, denied the commission ofunfair labor practices, and alleged in substance that -it had bargainedin good faith with the Bakery Local as the representative of itsDetroit, Michigan, bakery employees in an appropriate unit, and thatthe strike was caused and prolonged solely by its refusal to granta closed-shop agreement demanded by the Bakery Local.Pursuant to notice, a hearing was held at Detroit, Michigan, fromJuly 12 through 27, 1939, before Howard Myers, the Trial Examinerduly designated by the Board. The Board, the respondent, and theBakery Local were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.During the course of the hearing the Trial Ex-aminer made a number of rulings on motions and on objections tothe admission of evidence.The Board has reviewed these rulings andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.-On December 20, 1939, the Trial Examiner, having reserved rulingthereon at the hearing, granted the respondent's motion for the is-suance of a subpena directed to Robert Pilkington, a United StatesDepartment of Labor Conciliator, in order that Pilkington mightbe examined as to the occurrences at a meeting between representa-tives of the respondent and the Bakery Local on' or about July 8,1938, at which he was present.Pursuant to notice to all parties, a hearing was held at Detroit,Michigan, on January 4, 1940, before Joseph L. Maguire, the TrialExaminer duly designated by the Board, for the purpose of suchexamination.Pilkington appeared, but refused to answer questionsconcerning the meeting he had attended, although directed to do soby the Trial Examiner, claiming that his refusal was in accordancewith a regulation of the Department of Labor. The hearing was thenadjourned pending determination of further action regarding Pilk-ington's refusal to testify. 2KROGER GROCERY & BAKING COMPANY253On May 17, 1940, the Trial Examiner notified the parties that thehearing was closed.On May 22, 1940, the Board, acting pursuantto Article II, Section 36, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered the proceeding trans-ferred to and continued before itself, and further ordered that, pur-suant to Article II, Section 37, of said Rules and Regulations,proposed findings of fact, proposed conclusions of law, and proposedorder should be issued and that the parties should have the right,within twenty (20) days from the date of said proposed findings offact, proposed conclusions of law, and proposed order, to file ex-ceptions, and to request oral argument before the Board, and thatthe parties should have the right, within thirty (30) days from,the date of said proposed findings of fact, proposed conclusions oflaw, and proposed order, to file a brief with the Board.On May 25 and May 27, 1940, the respondent filed various motionswith the Board requesting the Board to rescind its order directingthe issuance of proposed findings of fact, proposed conclusions oflaw, and proposed order, to reopen the hearing, and to proceed fur-ther, by enforcing its subpena, in an attempt to secure the testimonyof Pilkington.The respondent also made certain other motions re-lating to its efforts to secure the testimony of Pilkington.2 In viewof the subsequent findings herein, it is unnecessary to rule upon allof the various motions made by the respondent.The Board affirmsthe ruling of the Trial Examiner ordering the hearing closed.On July 3, 1940, the Board issued and duly served upon the partiesProposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order.Pursuant to extension of time granted by the Boardfor The filing of exceptions, the Bakery Local, on August 30, 1940,filed its exceptions to the Proposed Findings of Fact, Proposed Con-clusions of Law, and Proposed Order.On the same day, it requestedoral argument, and moved the Board to advance the case on theBoard's calendar. 'On September 6, 1940, the Board denied theBakery Local's request for oral argument.On September 6, 1940,,the respondent filed a brief in opposition to the Bakery Local's ex-ceptions.The Board has considered the exceptions to the ProposedFindings of Fact, Proposed Conclusions of Law, and Proposed Order,and, except as they are consistent with the findings, conclusions, andorder set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :2 The respondent moved the Board toissue subpenasdirected to Charles Fahy andMalcolm F Halliday, General Counsel and Assistant General Counsel, respectively, ofthe Board, in order that they might be examined regarding their actions respecting attemptsto secure Pilkington's testimony ; the respondent moved further that certaindocumentsrelatingto its attempts to secure Pilkington's estimonybe receivedin evidence and bemade part of the record in this proceeding 254DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTKroger Grocery & Baking Company is an Ohio corporation havingitsmain office in Cincinnati, Ohio. It owns and operates retailgrocery and meat stores in the States of Arkansas, Indiana, Illinois,Iowa, Kansas, Kentucky, Michigan, Mimiesota, Mississippi, Missouri,North Carolina, Ohio, Oklahoma, Pennsylvania, Tennessee, Virginia,West Virginia, and Wisconsin, in which it sells groceries, cannedgoods, vegetables, fruits, meats, and bakery goods. In connectionwith the operation of these stores, it owns and operates bakeries,packing houses, coffee-roasting plants, manufacturing plants, andsundry establishments which produce goods for sale or use in itsretail stores, in Chicago, Illinois; Cincinnati, Ohio; Cleveland, Ohio;Columbus, Ohio; Dayton, Ohio; Detroit, Michigan; Fort Wayne,Indiana; Grand Rapids, Michigan; Indianapolis, Indiana; Louisville,Kentucky;Madison,Wisconsin;Memphis, Tennessee; Pittsburgh,Pennsylvania; Roanoke, Virginia; St. Louis, Missouri, and Toledo,Ohio.Branch headquarters, warehouse and transportation units aremaintained in some of the above-named and in other cities.This proceeding involves the operations of the respondent ,at itsDetroit,Michigan, bakery, which produces bakery goods for the ex-clusive use of the respondent in its retail stores.Approximately 50per cent of the raw materials used at the Detroit bakery, valuedat approximately $684,000 a year, are received from sources outsideof the State of Michigan.Approximately 24 per cent of the productsof the Detroit bakery, valued at approximately $1,044,000 a year,are shipped to points outside of the State of Michigan.The respondent admitted at the hearing that it is engaged in inter-state commerce in the operation, of its Detroit, Michigan, bakery.H. THEORGANIZATION INVOLVEDBakery & Confectionery Workers International Union of America,Factory Local No. 326, is a labor organization 'affiliated with theAmerican Federation of Labor, admitting to its membership em-ployees of the respondent at its Detroit, Michigan, bakery.III.THE ALLEGED UNFAIR LABOR PRACTICESThe first meeting between the representatives of the Bakery Localand of the respondent for the purposes of negotiating a contract gov-erning working conditions at the Detroit bakery occurred at Detroiton September 24, 1937. James Cross, International Representativeof the Bakery & Confectionery Workers International Union of KROGER GROCERY- & BAKING COMPANY255America, herein called the Bakery International, presented a pro-posed contract, containing a closed-shop provision, to Foster Hoff-man, superintendent of -the Detroit bakery, and Raymond Perry,general superintendent of all the bakery operations of the respondentand Hoffman's superior.Perry suggested that Seb Ollinger, mem-ber of the general executive board of the Bakery International, bebrought into the negotiations, since Perry and Ollinger had nego-tiated contracts together in the past.The parties did not discussCross' proposed contract, adjourning until Ollinger could be secured.-On September 30, 1937, Cross, Ollinger, Perry, and Hoffman met.Ollinger substituted a new proposed contract, also including a closed-shop provision, for the contract presented at the September 24 meet-ing by Cross, stating that he desired uniform conditions to prevailthroughout the respondent's bakeries.'Wage and hour provisionswere discussed and agreed to, subject to the approval of WilliamCampbell, vice president and general manager of the respondent'smanufacturing operations stationed in Cincinnati, who was Perry'ssuperior.These provisions included,inter alia,an increase in wages,a decrease in hours of work, and time and one-half for overtime.Perry informed the union representatives. that he did not believethat Campbell would be willing to agree to a closed shop at thattime, but that he would submit the closed-shop proposal along withthewage and hour provisions to Campbell for his approval orrejection.On November 4, 1937, the same representatives met again.Perrytold the union representatives that Campbell had agreed to the wageand hour provisions' upon which there had been agreement betweenPerry and the union representatives on September 30, and that thoseprovisions would be put into effect the following week; 5 the unionrepresentatives agreed to this proposed action.Perry also informedthe union representatives that Campbell had refused to agree to aclosed shop; he agreed, however, after further requests therefor byCross, to submit again the closed-shop contract proposed by Ollingerto Campbell, along with the wage and hour agreement, for Camp-bell's approval or rejection.Perry died suddenly on November 16,1937, before he could see Campbell.The proposed contract pre-sented by Ollinger, however, was in Perry's effects, and was sentto Campbell.8 Locals of the Bakery Internationalwere partiesto closed-shop contractswith therespondent at its bakeries in St Louis,Cincinnati,and Madison,Wisconsin' Also discussed at the conferences of September 24 and10, and agreed to by Campbelltheieafter, was a back-pay settlementfor the bakers who had been deprived of work involun-tuilyduring the first3 weeks ofSeptember1937 by a strike of the bakery's truck drivers.This back pay was given to the bakers on or about November 11, 19375The wage and hour provisions went into effect on November 13, 19376A final order by Campbell was apparently needed before the wage and hour agreementcould got into effect. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 30, 1937, Ollinger called on Campbell in Cincinnatiand requested him to sign the contract which Ollinger had presentedtoPerry.7Campbell refused, stating that "he did not think itexpedient at that time" because it contained a closed-shop provision,adding' that before he agreed to sign a closed-shop contract forDetroit he desired to know more fully the character of the unionofficials there.Campbell stated also that the Madison, Wisconsin,bakery, where the Bakery International had obtained a closed-shopcontract on an oral promise to improve conditions, was operating inan "inefficient" manner, and that before signing another closed-shopcontract he wished to see whether conditions there could be im-proved.Ollinger then asked Campbell what Campbell "would givehim," and Campbell stated that he would sign a letter addressed toOllinger, embodying the 'terms agreed to by Perry and Ollinger onNovember 4, 1937, which had been put into effect on November,13.Ollinger agreed to accept such a letter in satisfaction of the demandsof the Bakery Local, and Campbell thereupon dictated it, gave hima, copy, and sent a copy to Hoffman in Detroit. The letter readsin part as follows :Mr. SEB OLLINGER,G. E. B. M. [General Executive Board Member] of Bakeryand Confectionery Workers International Union of Amer-ica, Cincinnati, Ohio.DEAR Mr. OLLINGER : It is my understanding that Mr. Perryprior to his death, held several conferences on hours, wages, andworking conditions with you with reference to the men thatyou represent in our Detroit Bakery. I am very glad to adviseyou that the following points have been approved and havealready been put into effect at the Detroit plant [thereuponfollow the provisions].Approximately 2 weeks later, on or about December 13, in'Detroit,Hoffman showed Cross a copy of Campbell's letter, in response toCross' inquiry as to the progress of negotiations.Cross, who hadnot heard from Ollinger concerning the letter of November 30, in-formed Hoffman that "we could not accept that letter addressed tohim [Ollinger] as any form of agreement between the union andthe company as it gave no recognition- to our people within theshop," and that, if necessary; "we would have to resort to furtheraction to gain an agreement between the company and recognition forour members."Hoffman replied that "You can suit yourselves butthat is as far as I can go until I hear further from Cincinnati."7 Ollinger was not called to testify.The conversation of November 30 was testified to byCampbell,and is uncontradicted. KROGER GROCERY & BAKING COMPANY.257During January and February 1938, Cross twice asked Hoffmanfor further information concerning Campbell's intentions regardingthe signing of an agreement.Hoffman replied that he had noknowledge of Campbell's intentions, but would inquire about thematter.He did not do so, however."On March 10, 1938, pursuant to request therefor by Cross, Crossand Frank O'Flaherty, business agent of the Bakery Local, met withCampbell, Charles Catt, assistant general superintendent of the re-spondent's bread and cake department, and George Burgess, assistantto Campbell, in Cincinnati.Cross requested Campbell to sign theclosed-shop contract, proposed by Ollinger.Campbell refused, onthe same grounds which he had advanced to Ollinger on November30, 1937.Cross then asked if Campbell would recognize the Unionas the exclusive bargaining agency for the Detroit bakery employees.We find, as Campbell testified, that he replied to Cross thanin so far as I was concerned, you were recognized as that, [that]... he [Cross] had . . . never raised any question that he didor did not represent the employees,9 that I had signed the lettertoMr. Ollinger, addressing him as the general executive boardmember of the -union for the people whom he represented, andthat if he represented a majority, why, automatically he spokefor all of the employees there [Detroit] as far as bargainingwas concerned.Campbell added that in his long experience in the railroad industryno insistence on formal recognition of the exclusive bargainingagency of a union was made where there wasde factorecognition.10Cross did not further pursue that matter, but reiterated his earlierrequest for a closed-shop agreement, which was again refused byCampbell. , The meeting adjourned after Campbell, pursuant to arequest by Cross, instructed Catt to prepare a statement to be readto the Detroit bakery employees requesting them not to talk for oragains the Bakery Local on the respondent's premises 11-No further contact was had between the Bakery Local and therespondent until June 10, 1938, when O'Flaherty asked Campbell,8Cross did not attempt to get in touch with Campbell directly during this period, how-ever, although he knew that Campbell was the only person with authority to approve acontractgThe Union represented approximately 89 out of 112 bakery employees at DetroitTherespondent at no time during the events recounted herein questioned the majority statusof the Um on-11 Cross testified that Campbell refused to sign any kind of a contract, and that Campbellstated that he would deal with other representatives of the Detroit bakery employees, ifthey desi,ed to talk to himCampbell's testimony was corroborated in large part by Cattand BurgessO'Tlaherty did not testifyIn the light of the entire record we do not creditCross' testimony11Catt read the notice to the Detioit bakery employees on or about April 1, 1938323428-42-vol. 27-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDby telegraph, for a joint meeting of the respondent, the TeamstersUnion, and the Clerks Union, "to negotiate contracts collectively." 12Campbell replied by telegram on June 11 that he had no jurisdictionover "other crafts mentioned" but would be "glad to discuss wages,hours, and working conditions of bakers with you at any time."Following the receipt of Campbell's reply telegram, Cross informeda union meeting on July 11 that he had not heard from Campbell.A strike vote, favorable to strike action, was taken by the BakeryLocal.Following the strike vote, O'Flaherty wired Campbell thatitwas--VERY URGENT THAT WE HAVE A MEETING WITH YOU MONDAYNOON I-IEREIN DETROIT NECESSARY THAT YOU BE HERE ORWE MAY HAVE TROUBLE-Campbell received the above telegram on June 13 and repliedthat, although lie understood that the "present arrangement withbakers [was] satisfactory," he would be "glad [to] discuss newarrangement on open shop basis."Campbell added, however, thatif this were clone, discussion would "start from scratch," as of a dateprior to the time when, the Bakery Local received the b4iefitsgranted by the respondent in the letter of November 30 to Ollinger.Campbell sent a copy of this telegram to Hoffman, with instructionsthat Hoffman attempt to contact Cross and O'Flaherty regardingnegotiations for a contract on the basis of Campbell's telegram toO'Flaherty.13-Canlpbell's reply telegram was read to the Union at a meeting on,June 14, and they voted to strike that day.The strike occurred atabout 1 p. m.,on June 14; the Bakery Local established a picket linearound the Detroit bakery.Announcements were circulated onJune 14, signed by the "strike committee" of the three strikingunions,the Bakery Local, the Teamsters Union, and the Clerks Union, stat-ing that they were demanding,ill ter alia,"a closed shop agreementfor all three unions: drivers, bakery workers, 'and store clerks." 1413The Teamsters Union, at that time opei ating under an "exclusive bargaining agency".contract with the respondent for its Detroit drivers, was deadlocked in negotiations with therespondent on June 10, 1938,over the closed-shop issueOn June 10 Brennan,a representa-live of the Teamsters Union, requested Elliott, manager of the retail operations of therespondent at Detioil, for a joint conference of the three above-named unions, but wasrefusedThe record shoiis clearly that the three unions were working together before thestrike which occurred on June 14, 1938, and throughout the period of the strikeisThe testimony is in conflict as to whether or not Hoffman did get in touch with Cross.Hoffman testifying that lie did and Cioss that lie (lid notIn view of subsequent eventsand our findings thereon, it is unnecessary to resolve this conflict"The three unions were also demanding"no reduction in wages and the establishmentof a decent mininnum scale of wages'; "elimination of the vicious practice of unpaid forovertime for store clerks" ; "propel grievance pi oc",dnre' ; and "strict seniority provisionsFirst, however, in the list of demands was the cloned shop KROGERGROCERY & BAKING COMPANY259The strike continued until September 24, 193815During thestrike the Bakery Local conferred with the respondent on July 8 andSeptember 116On both these occasions the Bakery Local insistedon a closed-shop contract, and refused to negotiate on any other basis.The request of the Bakery Local for reinstatement of 61 strikers onthose occasions was contingent on acceptance by the respondent ofthe demand by the Union for a closed shop.The respondent refusedto reinstate the strikers on that basis, and also refused to dischargeany newly hired employees in order to replace the strikers, butoffered to place all strikers on a seniority preferential-rehiring list,to be given jobs as needed.The Bakery Local refused to accept thisproposal.It is apparent from the foregoing recital that the Bakery Local,at all times from September 24, 1937, until September 1, 1938, wasdemanding a closed-shop contract.After being refused such a con-tract by the respondent, it agreed to accept the letter of November 30in satisfaction of its demands, but almost immediately thereafterrenewed its efforts to secure a closed shop.Failing, it called a strikeon June 14 in order to enforce its demand for a closed shop, andthereafter continued to press such demand throughout the strike.The strike and its continuance were the result of an impasse overthe closed-shop issue.'It was neither caused nor prolonged by anyunfair labor practices of the respondent.The respondent was privi-leged, therefore, to hire replacements for the strikers, which it did,and to refuse to oust them is in favor of the strikers.19We find that the respondent has not refused to bargain collectivelywith the representatives of its Detroit, Michigan, bakery employees.In view of the foregoing, it is unnecessary to make any determinationas to the appropriate bargaining unit or as to representation by theBakery Local of a majority in the appropriate unit.We find that the.respondent has not refused to reinstate any of the61 employees named in the complaint because of their membershipor activity in the Bakery Local.15The Bakery Local formally called off the strike at a heaiing before the Michigan Unem-ployment Compensation Commission on September 24, 193811On about June 29 and August 19. 1938,. respectively, representatives of the Bakery Localmet with Fiank Picaid, then a member of the Michigan Unemployment Compensation Coin-mission,and Joseph Ashmore, official of the Michigan Department of Labor, in an attemptto settle the strikeThe evidence discloses that at both of these meetings the Bakery Localwas demanding a closed shop17 SeeMatter of American Shoe Macl ine)y it Tool CoinipanyandInternational ,Associa-tion of Machinists,District No973, 23 N. L R B 1315, and cases cited therein1s SeeNationalLaborRelations Board v. Mackay Radio and' Telegraph Company,304U. S. 333, enf'gMatter of Mackay Radio and Telegraph Company, acorporation andAmericanRadioTelegiaphers' Association, etc,1 N L R B 201iiThe strikers, however, nevei made application for reinstatement other than the condi-tional applications, iefeired to above, made through the Bakery Local 260DECISIONSOF NATIONALLABOR RELATIONS BOARDWe further find, on the basis of all the evidence and in view ofour finding that neither the strike, nor its prolongation, were causedby unfair labor practices, that the respondent has not interferedwith, restrained, or coerced its employees, within the meaning ofthe Act.We shall therefore order that the complaint,as amended,be dis-missed inits entirety.IV. THE PETITION FOR INVESTIGATION AND CERTIFICATION OFREPRESENTATIVESAs we have seen above, the strike, which was not caused by anyunfair labor practice, terminated on September 24, 1938. Thestrikers, therefore, are no longer employees of the respondent.TheBakery Local presently has no members employed by, the respondentat its Detroit bakery, nor has it attempted to bargain for any ofthese employees since September 1, 1938.We find that no questionexists concerning the representation of the respondent's employeesat its Detroit bakery.We shall therefore order that the petition forinvestigation and certification of representatives filed by the BakeryLocal, be dismissed.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.The operations of the respondent, Kroger Grocery & BakingCompany, at its Detroit, Michigan, bakery, occurin commerce,withinthe meaning of Section2 (6) ofthe Act.2.Bakery & ConfectioneryWorkers InternationalUnion ofAmerica, Factory Local No. 326, (A. F. L.) is alabororganization,within the meaning of Section 2 (5) of the Act.3.The respondent has not refused to bargain collectively with therepresentatives of its employees at its Detroit, Michigan, bakery,within the meaning of Section 8 (5) of the Act.4.The respondent has not discriminated in regard to hire or tenureof employment, thereby discouraging membership in a labor organi-zation, within the meaning of Section 8 (3) of the Act.5.The respondent has not interfered with, restrained,or coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, within the meaning of Section 8 (1) of the Act.6.No question concerning the representation of employees of therespondent at its Detroit, Michigan, bakery, exists within themeaningof Section 9 (c) of the Act. KROGER GROCERY& BAKING COMPANYORDER261Upon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe complaint, as amended, against Kroger Grocery & Baking Com-pany, Cincinnati, Ohio, be, and it hereby is, dismissed, and that thepetition for investigation and certification of representatives filedby Bakery & Confectionery Workers International Union of America,Factory Local No. 326, (A. F. L.) be, and it hereby is, dismissed.